DETAILED ACTION
This action is in response to the amendment dated 11/4/2021.  Claims 1, 7-9, 11 and 13-15 are currently amended.  Claims 17, 18 and 20-25 have been canceled.  No claims are newly added.  Presently, claims 1-16, 19 and 26-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 35 U.S.C. 103 Rejections section on pages 8-9 in the response dated 11/4/2021, with respect to the rejection(s) of claim(s) 1-9, 12, 14-16, 19, 26 and 28 under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 20120025121) in view of Faramarzi et al. (US 5722637) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osterode (US 4505292).
It is considered that the Osterode reference discloses a floating seat ring (casing 10) adjacent an inner sidewall of the seat-retainer chamber (it is considered that the circumferential wall of the chamber defines an inner sidewall), the seat ring (casing 10) configured to contact a first portion (the lower portion at 16 of the casing 10 contacts the plug head 5 on the surface 7 as depicted in figure 2) of the a plug head (5) at a single annular location prior to a second portion (it is considered that the second portion of the plug head 5 is the portion of the surface 6 of the plug head 5 that contacts the sealing 

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 11/4/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the floating seal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the double coil helical spring" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12, 14-16, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterode (US 4505292). Claim(s) 7 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Osterode reference discloses a valve assembly comprising a valve body (2) including a seat-retainer chamber (considered the chamber within the body 2 that supports and contains the casing 10, the seal 11, the spring 13 and the sealing ring 4 as shown in figure 4), a floating seat ring (casing 10) adjacent an inner sidewall of the seat-retainer chamber (it is considered that the circumferential wall of the chamber defines an inner sidewall), the seat ring (casing 10) configured to contact a first portion (the lower portion at 16 of the casing 10 contacts the plug head 5 on the surface 7 as depicted in figure 2) of the a plug head (5) at a single annular location prior to a second portion (it is considered that the second portion of the plug 
In regards to claim 2, the Osterode reference discloses wherein the inner sidewall of the seat-retainer chamber is at least partially defined by a sleeve (it is considered that the shape of the valve body 2 defines a sleeve).
In regards to claim 3, the Osterode reference discloses wherein the inner sidewall of the seat-retainer is at least further partially defined by a seat retainer (it is considered that the stop 9 defines a seat retainer).
In regards to claim 4, the Osterode reference discloses wherein the floating seat ring (casing 10) is disposed between at least a portion of the sleeve and at least a portion of the seat retainer (it is considered that the portion 14 of the casing 10 is 
In regards to claim 7, the Osterode reference discloses wherein an entirety of the [floating seat ring] (casing 10) is configured to move in the axial direction (see figure 2, figure 3 and figure 4 for the floating seat ring 10 moving in the axial direction as the plug head 5 moves in the closing direction).
In regards to claim 12, the Osterode reference discloses wherein the floating seat ring (casing 10) is configured to contact the first portion of the plug head (at point 16 of the casing 10 on the surface 7 of the plug head 5) at an edge of a beveled surface of the floating seat ring (see figure 2).
In regards to claim 14, the Osterode reference discloses wherein the floating seat ring (casing 10) is configured to move primarily in the axial direction after the plug head contacts the seat ring (casing 10) during the closing stroke of the plug head (see figure 2, figure 3 and figure 4 for the floating seat ring 10 moving in the axial direction as the plug head 5 moves in the closing direction).
Regarding claim 15, the Osterode reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly comprising providing a valve body (2) comprising an inlet (considered an opening for the through passage in the body 2 as shown in figure 5), an outlet (considered a second opening opposite that the opening for the inlet wherein the second opening is an end of the through passage in the body 2 as shown in figure 5) and a seat-retainer chamber (considered the chamber within the body 2 that supports and contains the casing 10, the seal 11, the spring 13 and the sealing ring 4 as shown 
In regards to claim 16, the Osterode reference discloses at least partially defining the inner sidewall of the seat-retainer chamber by a sleeve (it is considered that the shape of the valve body 2 defines a sleeve) and seat retainer (it is considered that the stop 9 defines a seat retainer), wherein the seat ring is disposed between at least a portion of the sleeve and at least a portion of the seat retainer (it is considered that the 
In regards to claim 26, the Osterode reference discloses positioning the [floating] seat ring (casing 10) to contact the first portion of the plug head (at point 16 of the casing 10 on the surface 7 of the plug head 5) at an edge of a beveled surface of the [floating] seat ring (see figure 2). 
In regards to claim 28, the Osterode reference discloses configuring the [floating] seat ring (casing 10) to move in a substantially only axial direction after the plug head contacts the seat ring (casing 10) during the closing stroke of the plug head (see figure 2, figure 3 and figure 4 for the floating seat ring 10 moving in the axial direction as the plug head 5 moves in the closing direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterode (US 4505292) in view of Winkel et al. (US 20120025121).  Claim(s) 8 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 6, the Osterode reference discloses a static seal (seal 11).

However, the Winkel et al. reference teaches a valve assembly having a static seal (180) wherein the static seal includes a fluoroloy material comprising a double coil helical spring made of heat treated elgiloy (Winkel et al.: see paragraphs [0006] and [0017]).
The substitution of one known element (the static seal made of a fluoroloy material comprising a double coil helical spring made of heat treated elgiloy as shown in Winkel et al.) for another (the static seal as shown in Osterode) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the static seal shown in the Winkel et al. reference would have yielded predictable results, namely, a seal that improves sealing when compressed (Abbes et al.: paragraph [0017]).
In regards to claim 8, the Osterode reference discloses a static seal (seal 11).
The Osterode reference does not disclose a double coil helical spring wherein the double coil helical spring comprises one or more of nickel, chromium, cobalt, iron, molybdenum, or manganese.
However, the Winkel et al. reference teaches a valve assembly having a static seal (180) wherein the static seal includes a fluoroloy material comprising a double coil helical spring made of heat treated elgiloy (Winkel et al.: see paragraphs [0006] and [0017]) wherein the double coil helical spring comprises Elgiloy (Winkel et al.: paragraph [0017], lines 18-21).  It is considered that Elgiloy is an alloy that comprises cobalt, chromium, nickel, iron, molybdenum, manganese and carbon.
.

Claims 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterode (US 4505292) in view of Abbes et al. (US 4114907).  
In regards to claim 6, the Osterode reference discloses a static seal (seal 11).
The Osterode reference does not disclose wherein the static seal comprises a coil spring.
However, the Abbes et al. reference teaches a gasket (1) having a coil spring (4) located within a C-shaped, annular jacket (5) in order to provide a covering for the coil spring that uniformly distributes the reaction of the partial crushing of the spring during operation and the provide sealing (col. 1, lines 32-43) wherein perfect sealing is provided between two bearing surfaces (col. 1, lines 4-8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the static seal of the Osterode reference as a coil spring within a C-shaped, annular jacket as taught by the Abbes et al. reference in order to provide a seal with a coil spring that uniformly 
In regards to claim 9, the combination of the Osterode reference and the Abbes et al. reference discloses wherein the coil spring (Abbes et al.: coil spring 4) is configured to independently energize the static seal (it is considered that coil spring (Abbes et al.: 4) within the annular jacket (Abbes et al.: 5) would provide a force to the longitudinally extending portion of the seat ring (Osterode: 10) which would energize the seat ring toward the cavity in which the plug head is located).
In regards to claim 10, the Abbes et al. reference of the combination of the Osterode reference and the Abbes et al. reference discloses wherein the static seal comprises a C-shaped, annular seal jacket (Abbes et al.: 5), and the coil spring (Abbes et al.: 4) is disposed within the C-shaped, annular seal jacket.
In regards to claim 11, the Abbes et al. reference of the combination of the Osterode reference and the Abbes et al. reference discloses wherein the C-shaped, annular seal jacket (Abbes et al.: 5) is made of nickel (Abbes et al.: col. 1, lines 32-43).

Allowable Subject Matter
Claim 13 is allowed.
Claims 5, 19 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, the prior art of record does not disclose or suggest wherein the beveled surface of the floating seat ring is configured to be oriented at an angle of about 3 degrees in relation to an outer beveled surface of the first portion of the plug head, and the edge of the beveled surface of the seat ring is configured to contact the plug head at the outer beveled surface of the first portion of the plug head in combination with the other limitations of the claim.
In regards to claim 19, the prior art of record does not disclose or suggest disposing the static seal in a cavity located longitudinally between a bottom surface of the seat ring and a surface of the seat retainer in combination with the other limitations of the claim.
In regards to claim 27, the prior art of record does not disclose or suggest orienting the beveled surface of the seat ring at an angle of about 3 degrees in relation to an outer beveled surface of the first portion of the plug head; and configuring the edge of the beveled surface of the seat ring to contact the plug head at the outer beveled surface of the first portion of the plug head in combination with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feres (US 3583426) discloses a valve assembly having a floating seat (4b) that interacts with a plug head.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753      

/CRAIG J PRICE/Primary Examiner, Art Unit 3753